DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, there is a lack of antecedent basis for “thermoplastic polymer” as claim 1, from which claim 10 depends, contains no recitation of “thermoplastic”. This includes claims 11-16 as they depend from claim 10. 
	Regarding claims 14-15, the claims are indefinite as they, respectively, refer to “the polymer” however, claim 10 recites “thermoplastic polymer” (note above) and it is not clear if the claims refer to the polymer of claim 1 or the thermoplastic polymer of claim 10. 
Regarding claim 18, there is a lack of antecedent basis for “thermoplastic polymer” as claim 1, from which claim 18depends, contains no recitation of “thermoplastic”. This includes claims 19-23 as they depend from claim 18. 
Regarding claims 20-21, the claims are indefinite as they, respectively, refer to “the polymer” however, claim 18 recites “thermoplastic polymer” (note above) and it is not clear if the claims refer to the polymer of claim 1 or the thermoplastic polymer of claim 18.
Regarding claim 23, there is a lack of antecedent basis for “the applying” a compressive force. It is not clear if this is a typographical error wherein --with the application of a compressive force-- or --while applying a compressive force--.
	
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11, from which claim 12 depends requires that “at least a portion” of the solvent is removed from the formed article. As such, the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-9 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAllister et al. (US 4,957,943).
	Regarding claims 1 and 7, McAllister teaches microporous particulate-filled thermoplastic polymeric articles having a plurality of interconnected polymeric structures (abstract; col 4 ln 5-15). McAllister teaches the thermoplastic polymers are selected from olefinic polymers, polyvinyl polymers, butadiene-containing polymers, acrylate-containing polymers, fluorine containing polymers, polyesters, polyamides, polycarbonates, polysulfones, etc. (col 6 ln 66 to col 7 ln 12). McAllister teaches the particulate filler is of submicron or low micron-size (col 4 ln 10-14;  col 6 ln 57-60) and is present in amounts of up to 50 or more vol% filler loading (col 4 ln 29-31) corresponding 
McAllister further exemplifies use of high density polyethylene (approx. known density of 0.941 g/cm3) and particulate density dispersions of 0.93 g/cc, etc. (examples) and thus teaches instant density of at least 0.3 g/cm3.  It is further noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claims 3-4 and 6, McAllister teaches the composites as set forth above and further teaches the metal particles include copper, silver, etc., the metal oxide particles include silica, alumina, etc., and the carbonaceous particles include carbon black, etc., (col 6 ln 60-67)(instant electrically non-conductive or electrically conductive). McAllister further teaches the particles are preferably less than 5 micron in diameter (col 6 ln 58-61).
Regarding claim 8, McAllister teaches the composites as set forth above and teaches obtaining said porous composites having a plurality of interconnected polymeric structures via phase separation methods (col 5; col 9). 
Regarding claim 9, McAllister teaches the composites as set forth above and further exemplifies use of HDPE (typical known Mw of approx. 100,000-250,000) to obtain films having thicknesses of 103 microns, 210 microns, 175 microns, 59 microns, 530 microns, 580 microns, 600 microns and 1200 microns thick (examples).
Regarding claims 18-22, McAllister teaches the composites as set forth above and further teaches methods of making (col 5; examples) comprising the steps of (a) dispersion particulate filler in a liquid compatible with the thermoplastic polymer to form a suspension, (b) melt-blending to form a homogeneous solution, (c) forming an article, (d) cooling at a rate and to a temperature sufficient to initiate thermodynamic, non-equilibrium phase separation, (e) further cooling to solidify, and (f) removing at least a substantial portion of the compatible liquid (col 5 ln 9-31), wherein the article can be optionally oriented and wherein the thermodynamic, non-equilibrium phase separation may be either liquid-liquid or liquid-solid phase separation (col 5 ln 32-68; col 10-11; see also examples). McAllister further exemplifies forming films by pressing the composite between plates (instant compression)(see examples). 


Claims 1, 3-4, and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pekala et al. (US PGPub 2012/0145468).
Regarding claims 1, 3-4 and 6-8, Pekala teaches microporous films comprising a polymer matrix, preferably an ultrahigh molecular weight polyolefin, and inorganic filler material and wherein the microporous film has three-dimensional interconnecting and interpenetrating pores and polymer networks (abstract; [0015]). Pekala teaches the 
Pekala further prefers and exemplifies use of UHMWPE (approx. known density of 0.93-0.95 g/cm3) and thus teaches instant density of at least 0.3 g/cm3.  It is further noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claim 9, Pekala teaches the films as set forth above and further exemplifies use of UHMWPE (typical known Mw of approx. 1million+) to obtain films having thicknesses of between about 5 and 100 µm ([0049]).
Regarding claims 10-15, Pekala teaches the films as set forth above and further teaches methods of manufacturing comprising i) combining UHMWPE, inorganic filler particles, and mineral oil plasticizer, ii) blending the mixture to form a homogeneous, cohesive mass (instant slurry), iii) forming the film via film-forming methods to give an 
Pekala further exemplifies melt extruding at 215°C after formation of the homogeneous mass at melt temperatures with addition of further process oil (examples), wherein: the process oil/plasticizer is a non-evaporative solvent for the polymer, is in a liquid state at room temperature, and has little or no solvating effect on the polymer at room temperature and only performs solvating action at temperatures at or above the softening temperature of the polymer, preferably between about 160 and about 220°C ([0045]). Pekala teaches the extracting solvent has a practical boiling point temperature and teaches some processing oil may remain ([0046]). Pekala exemplifies oil-filled sheets wherein no oil is removed ([0059]) for later processing, and teaches removal of the oil with the extraction solvent in a heated dryer unit (example 2). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pekala et al. (US PGPub 2012/0145468) as set forth in claim 10 above and further in view of Thomas et al. (US PGPub 2012/0109301).
Pekala teaches the methods as set forth in claim 10 and further teaches the porous films preferably comprise UHMWPE which provides sufficient molecular chain entanglement to form three-dimensional interconnecting and interpenetrating pore and polymer networks ([0015]). Pekala does not teach either compressing or applying vibratory energy while compressing. However, Thomas teaches it is known to compression mold UHMWPE polymers with application of ultrasonic energy for the purpose of promoting diffusion of the polymer chains of adjacent polymer particles thus enhancing entanglement and adjusting porosity ([0083]-[0092]). Thomas and Pekala are analogous art and are combinable because they are concerned with the same field of endeavor, namely methods of forming articles of UHMWPE with enhanced entanglement of polymer chains. At the time of filing a person having ordinary skill in the art would have found it obvious to use the compression and sonication modification of Thomas in the method of Pekala and would have been motivated to do so as Pekala . 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over McAllister et al. (US 4,957,943) as set forth in claim 18 above and further in view of Thomas et al. (US PGPub 2012/0109301).
McAllister teaches the methods as set forth in claim 18 above and teaches forming articles of the composites, exemplifies methods of pressing (instant compression), and teaches post modification including sealing of pores (col 5; col 10-11). McAllister does not specifically teach the combination of compression and application of vibratory energy. However, Thomas teaches it is known to compression mold high molecular weight polyethylene polymers with application of ultrasonic energy for the purpose of promoting diffusion of the polymer chains of adjacent polymer particles thus enhancing entanglement and adjusting porosity ([0083]-[0092]). Thomas and McAllister are analogous art and are combinable because they are concerned with the same field of endeavor, namely methods of molding polymers of high molecular weight polyethylene materials. At the time of filing a person having ordinary skill in the art would have found it obvious to use the compression and sonication modification of Thomas in the method of McAllister and would have been motivated to do so as McAllister invites methods of pressing, methods of post-modification and the selective reduction in pores, and further as Thomas teaches doing so allows for enhanced polymer chain entanglement and increased material strength. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) Claims 1, 3-4 and 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9-26 of copending Application No. 16/763,271 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, and methods of making, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); dielectric particles (copending)) having the same claimed identities (silica, alumina, etc.) and wherein the composites and their components have substantially the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

B) Claims 1, 3-4 and 6-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-20 and 22 of copending Application No. 16/760,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar methods of forming polymer matrix composites comprising substantially the same steps, and composites made therefrom comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); acoustically active particles (copending)) having the same claimed identities (metal oxides etc.) and wherein the composites and their components have substantially the same properties.


C) Claims 1, 3-4 and 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-11, 13-14 and 17-25 of copending Application No. 16/763,339 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, and methods of making, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); functional particles (copending)) having the same claimed identities (hydroxides, oxyhydroxides, etc. ) and wherein the composites and their components have substantially the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

D) Claims 1, 3-4 and 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/763,739 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, and methods of making, comprising a porous polymer network and a 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


E) Claims 1, 3-4 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/948,971 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); thermally insulating particles (copending)) having the same claimed identities (ceramics, etc.) and wherein the composites and their components have substantially the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

F) Claims 1, 3-4 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending 17/155,188 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); intumescent particles (copending)) having the same claimed identities (aluminum hydroxide, graphite, etc.) and wherein the composites and their components have substantially the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

G) Claims 1, 3-4 and 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/595,071 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, and methods of making, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); thermally conductive particles (copending)) having the same claimed identities and wherein the composites and their components have substantially the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

H) Claims 1, 3-4 and 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/595,091 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, and methods of making, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); thermally conductive particles (copending)) having the same claimed identities and wherein the composites and their components have substantially the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

I) Claims 1, 3-4 and 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/595,092 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, and methods of making, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); thermally conductive particles (copending)) having the same claimed identities and wherein the composites and their components have substantially the same properties.


J) Claims 1, 3-4 and 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/595,094 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, and methods of making, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); thermally conductive particles (copending)) having the same claimed identities and wherein the composites and their components have substantially the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

K) Claim 1, 3-4 and 6-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,913,834. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and the patent are directed to substantially similar polymer matrix composites, and methods of making, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); indicator particles (copending)) having the same claimed identities (silver, etc.) 

L) Claim 1, 3-4 and 6-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,927,228. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and the patent are directed to directed to substantially similar methods of forming polymer matrix composites comprising substantially the same steps, and composites made therefrom comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); intumescent particles (copending)) having the same claimed identities (aluminum hydroxide, graphite, silicates, etc.) and wherein the composites and their components have substantially the same properties.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767